Exhibit 10.78

STANDSTILL AGREEMENT

THIS STANDSTILL AGREEMENT (the “Agreement”) is made and entered into effective
as of November 17, 2012, by and among (i) BIOVEST INTERNATIONAL, INC., a
Delaware corporation (“Biovest”); (ii) CORPS REAL, LLC, an Illinois limited
liability company (the “Senior Lender”); (iii) PSOURCE STRUCTURED DEBT LIMITED,
a Guernsey limited liability company (“PSource”), VALENS U.S. SPV I, LLC, a
Delaware limited liability company (“Valens U.S.”), VALENS OFFSHORE SPV I, LTD.,
a Delaware limited liability company (“Valens Offshore I”), VALENS OFFSHORE SPV
II, CORP., a Delaware corporation (“Valens Offshore II”), LAURUS MASTER FUND,
LTD. (IN LIQUIDATION), a Cayman Islands company (“Laurus”), and ERATO CORP., a
Delaware corporation (“Erato” and together with PSource, Valens U.S., Valens
Offshore I, Valens Offshore II, and Laurus, collectively, the “Lenders”); and
(iv) LV ADMINISTRATIVE SERVICES, INC., a Delaware corporation, as administrative
and collateral agent for the Lenders (in such capacity, the “Agent” and together
with the Lenders, the “Laurus/Valens Entities”). Each of Biovest, the Senior
Lender and the Laurus/Valens Entities is a “Party” and collectively they are the
“Parties” to this Agreement.

RECITALS

WHEREAS, on November 10, 2008, Biovest commenced a voluntary case for
reorganization under Chapter 11 of Title 11 of the United States Code, 11 U.S.C.
§§ 101 et seq. (the “Bankruptcy Code”), in the United States Bankruptcy Court
for the Middle District of Florida, Tampa Division (the “Bankruptcy Court”),
which was assigned Case No. 8:08-bk-17796-KRM (the “Biovest Bankruptcy Case”);

WHEREAS, pursuant to an order of the Bankruptcy Court, the Biovest Bankruptcy
Case was jointly administered with the Chapter 11 case of In re: Accentia
Biopharmaceuticals, Inc., Case No. 8:08-bk-17795-KRM (the “Lead Bankruptcy
Case”);

WHEREAS, on August 16, 2010, Biovest and its wholly-owned subsidiaries filed
with the Bankruptcy Court their First Amended Joint Plan of Reorganization of
Biovest International, Inc., Biovax, Inc., AutovaxID, Inc., Biolender, LLC, and
Biolender II, LLC under Chapter 11 of Title 11, United States Code dated as of
August 16, 2010 [Doc. No. 906 in the Lead Bankruptcy Case] (the “Biovest Joint
Plan”);

WHEREAS, on August 25, 2010, Biovest and its wholly-owned subsidiaries filed
with the Bankruptcy Court their First Modification to First Amended Joint Plan
of Reorganization of Biovest International, Inc., Biovax, Inc., AutovaxID, Inc.,
Biolender, LLC, and Biolender II, LLC under Chapter 11 of Title 11, United
States Code dated as of October 25, 2010 [Doc. No. 1408 in the Lead Bankruptcy
Case] (the “Biovest First Modification” and, together with the Biovest Joint
Plan, the “Biovest Modified Plan”);

WHEREAS, on November 2, 2010, the Bankruptcy Court entered its Order Confirming
First Amended Joint Plan of Reorganization of Biovest International, Inc.,
Biovax, Inc., AutovaxID, Inc., Biolender, LLC, and Biolender II, LLC under
Chapter 11 of Title 11, United States Code Dated as of August 16, 2010, as
Modified, Pursuant to 11 U.S.C. §1129 [Doc. No. 1546 in the Lead Bankruptcy
Case] (the “Biovest Confirmation Order”);



--------------------------------------------------------------------------------

WHEREAS, the Biovest Confirmation Order confirmed the Biovest Modified Plan in
all respects;

WHEREAS, the effective date of the Biovest Modified Plan occurred on
November 17, 2010 (the “Biovest Plan Effective Date”);

WHEREAS, the Senior Lender is the Holder of the DIP Lender Allowed Claim under
the Biovest Modified Plan and, on the Biovest Plan Effective Date, Biovest
executed a Promissory Note in favor of the Senior Lender (the “Senior Lender
Note”) in the original principal amount of $3,169,223.44 (all outstanding
amounts due and owing to the Senior Lender under the Senior Lender Note as of
the date of this Agreement shall hereinafter be referred to as the “Senior Loan
Obligations”);

WHEREAS, the maturity date of the Senior Lender Note is November 17, 2012 (the
“Senior Lender Note Maturity Date”);

WHEREAS, PSource, Valens U.S., Valens Offshore I, Valens Offshore II, and Erato
(collectively, with the Agent, the “Term A Noteholders”) are the Holders of the
Laurus/Valens Allowed Secured Claim under the Biovest Modified Plan and, on the
Biovest Plan Effective Date, Biovest executed Secured Term A Notes in favor of
the Term A Noteholders (collectively, the “Term A Notes”) in the aggregate
original principal amount of $24,900,000.00 (all outstanding amounts due and
owing to the Term A Noteholders under the Term A Notes as of the date of this
Agreement shall hereinafter be referred to as the “Term A Loan Obligations”);

WHEREAS, the maturity date of the Term A Notes is November 17, 2012 (the “Term A
Notes Maturity Date”);

WHEREAS, PSource, Valens U.S., Valens Offshore I, Valens Offshore II, and Laurus
(collectively, with the Agent, the “Term B Noteholders”) are the Holders of the
Laurus/Valens Additional Allowed Secured Claim under the Biovest Modified Plan
and, on the Biovest Plan Effective Date, Biovest executed Secured Term B Notes
in favor of the Term B Noteholders (collectively, the “Term B Notes”) in the
aggregate original principal amount of $4,160,000.00 (all outstanding amounts
due and owing to the Term B Noteholders under the Term B Notes as of the date of
this Agreement shall hereinafter be referred to as the “Term B Loan Obligations”
and, together with the Term A Loan Obligations, shall hereinafter be referred to
as the “Laurus/Valens Loan Obligations”);

WHEREAS, the Parties have entered into negotiations regarding the restructuring
of the Senior Loan Obligations and the Laurus/Valens Loan Obligations and, in
connection therewith, the Parties have agreed that the Senior Lender Note
Maturity Date and the Term A Notes Maturity Date should be extended to
January 31, 2013 in order to provide the Parties with the time necessary to
conclude such negotiations;

WHEREAS, the Parties acknowledge and agree that Biovest is in need of
significant additional financing in order to sustain its business operations;

WHEREAS, the Senior Lender is willing to provide an additional revolving credit
facility to Biovest in the amount of up to $1,500,000.00 in accordance with the
terms and conditions described in Sections 6 and 8 below, and the Laurus/Valens
Entities have consented to the terms and conditions of such credit facility,
subject to the terms and conditions set forth in this Agreement;

 

2



--------------------------------------------------------------------------------

WHEREAS, the Senior Lender and the Agent are parties to that certain
Subordination Agreement dated as of November 17, 2010 (the “Subordination
Agreement”), pursuant to which the Laurus/Valens Entities have agreed that the
payment by Biovest of the Laurus/Valens Loan Obligations shall be subordinated
in right of payment and priority to the payment in full of the Senior Loan
Obligations, up to a maximum amount of $3,169,223.44;

WHEREAS, the Parties have agreed that the Subordination Agreement shall be
amended and restated as provided in Sections 6(h) and 8 below;

WHEREAS, the Parties are entering into this Agreement without altering the
claims, rights or defenses available to the Parties under any of the loan
documents (collectively, the “Loan Documents”) evidencing the Senior Loan
Obligations or the Laurus/Valens Loan Obligations, except as otherwise expressly
provided in this Agreement; and

WHEREAS, unless otherwise defined herein, capitalized terms used in this
Agreement shall have the meaning ascribed to such terms in the Biovest Modified
Plan.

NOW, THEREFORE, in consideration of the premises, the mutual benefits to be
derived from this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

AGREEMENT

1. Recitals. The Parties agree that all of the above Recitals are true and
correct in every respect and are incorporated herein.

2. Standstill Period. This Agreement is effective as of November 17, 2012 (the
“Effective Date”) and shall terminate on January 31, 2013 (the “Termination
Date”). The period of time from the Effective Date to and through the
Termination Date shall hereinafter be referred to as the “Standstill Period.”

3. Forbearance. During the Standstill Period, the Senior Lender and the
Laurus/Valens Entities agree not to exercise any rights or remedies available to
them against Biovest or Accentia Biopharmaceuticals, Inc. under their respective
Loan Documents, the Biovest Modified Plan, or under applicable law. Biovest
agrees that it will not assert laches, waiver or any other defense to the
enforcement of any such rights or remedies based upon the foregoing agreements
by the Senior Lender and the Laurus/Valens Entities to forbear; provided,
however, that all Parties shall be entitled to enforce the terms of this
Agreement.

4. Extension of Senior Lender Note Maturity Date. The Senior Lender agrees to
extend the Senior Lender Note Maturity Date from the Effective Date to through
and including the Termination Date.

 

3



--------------------------------------------------------------------------------

5. Extension of Term A Notes Maturity Date. The Term A Noteholders agree to
extend the Term A Notes Maturity Date from the Effective Date to through and
including the Termination Date.

6. New Credit Facility for Biovest. The Senior Lender agrees to provide a new
revolving line of credit facility (the “Credit Facility”) to Biovest in
accordance with the following terms and conditions:

(a) The Credit Facility will be in the principal amount of up to $1,500,000.00,
and advances under the Credit Facility (the “Advances”) will be made at the
request of Biovest, subject to the discretion of the Senior Lender;

(b) The closing (the “Closing”) of the Credit Facility shall occur by no later
than December 1, 2012;

(c) At the Closing, Biovest will execute and deliver a promissory note, a
security agreement, and a UCC-1 financing statement in favor of the Senior
Lender, which documents shall be substantially based on the form of the Senior
Lender Note, security agreement, and UCC-1 financing statement delivered by
Biovest to the Senior Lender with respect to the Senior Loan Obligations;

(d) The Credit Facility will be secured by all of the assets of Biovest;

(e) Advances under the Credit Facility will bear interest at a rate of sixteen
percent (16%) per annum computed on a daily basis based on the amounts
outstanding. Interest shall accrue on the outstanding balance of the Advances
from time to time and shall be payable on the Maturity Date (as defined below);

(f) All Advances outstanding under the Credit Facility together with any accrued
interest and fees (collectively, the “Credit Facility Obligations”) shall become
due and payable on the one (1) year anniversary of the date of the Closing (the
“Maturity Date”);

(g) All Advances under the Credit Facility shall be used solely to fund the
operations of Biovest in accordance with the terms of a budget through the
period ending January 31, 2013 (the “Budget”). The Budget shall be subject to
the approval of the Agent in the exercise of its sole and reasonable discretion.
A draft of the Budget shall be delivered to the Agent for its approval not later
than three (3) Business Days prior to the date of the first Advance under the
Credit Facility;

(h) In accordance with the terms of the Amended and Restated Subordination
Agreement (as defined below), the Laurus/Valens Loan Obligations shall be
subordinated in right of payment and priority to the payment in full of all of
the Credit Facility Obligations; and

(i) Biovest may prepay (in part or in full) the Credit Facility Obligations at
any time without penalty or premium.

 

4



--------------------------------------------------------------------------------

7. Consent of Laurus/Valens Entities. By their execution of this Agreement, the
Laurus/Valens Entities consent to the terms and conditions of the Credit
Facility as described in Section 6 above.

8. Amendment and Restatement of Subordination Agreement. At the Closing, the
Senior Lender, the Agent and Biovest shall execute and deliver an amendment and
restatement of the Subordination Agreement (the “Amended and Restated
Subordination Agreement”) to provide that the payment by Biovest of the
Laurus/Valens Loan Obligations shall be subordinated in right of payment and
priority to the payment in full of all of the Credit Facility Obligations. The
Amended and Restated Subordination Agreement shall be substantially based on the
form of the Subordination Agreement.

9. No Admissions. This Agreement does not constitute (a) an admission or
acknowledgment of any fact, conclusion of law, or liability by any of the
Parties to this Agreement, or (b) an admission by any of the Parties of the
propriety or validity of any claims asserted by any other Party. This Agreement
shall not be offered or received in evidence in any litigation among the Parties
except to enforce the terms of this Agreement.

10. No Novation. Except as expressly modified hereby, the Loan Documents and all
other agreements, instruments, and documents executed or delivered in connection
with the Senior Loan Obligations and the Laurus/Valens Loan Obligations have
remained and shall remain at all times in full force and effect in accordance
with their respective terms, and have not been novated by the provisions of this
Agreement.

11. Notices. Any notice or request hereunder may be given to the Parties at the
respective addresses set forth below or as may hereafter be specified in a
notice designated as a change of address under this Section 11. Any notice or
request hereunder shall be given by registered or certified mail, return receipt
requested, hand delivery, overnight mail or facsimile transmission (confirmed by
mail). Notices and requests shall be, in the case of those by hand delivery,
deemed to have been given when delivered to any officer of the Party to whom it
is addressed, in the case of those by registered or certified mail or overnight
mail, deemed to have been given three (3) Business Days after the date when
deposited in the mail or with the overnight mail carrier, and, in the case of a
facsimile transmission, when confirmed.

Notices shall be provided as follows:

 

   If to the Agent or the Lenders:

LV Administrative Services, Inc.

420 Lexington Avenue, Suite 2840

New York, New York 10170

Attention: Portfolio Services

Telephone: (212) 541-5800

Facsimile: (212) 581-5037

 

5



--------------------------------------------------------------------------------

   With a copy to:

Cole, Schotz, Meisel, Forman & Leonard, P.A.

25 Main Street, Court Plaza North

Hackensack, New Jersey 07601

Attention: Stuart Komrower, Esq. & Marc P. Press, Esq.

Telephone: (201) 525-6331

Facsimile: (201) 678-6331

 

   If to Biovest:

Biovest International, Inc.

324 South Hyde Park Avenue, Suite 350

Tampa, Florida 33606

Attention: David Moser, Secretary

Telephone: (813) 864-2554

Facsimile: (813) 258-6912

 

   With a copy to:

Stichter, Riedel, Blain & Prosser, P.A.

110 East Madison Street, Suite 200

Tampa, Florida 33602

Attention: Charles A. Postler, Esq.

Telephone: (813) 229-0144

Facsimile: (813) 229-1811

 

   If to the Senior Lender:

Corps Real, LLC

1602 W. Kimmel Street

Marion, Illinois 62929

Attention: Ronald E. Osman

Telephone: 618-997-5151

Facsimile: 618-997-4983

or such other address as may be designated in writing hereafter in accordance
with this Section 11.

12. Headings. The section headings of this Agreement are included for reference
purposes only and shall not affect the construction or interpretation of any of
the provisions of this Agreement.

13. Amendment. This Agreement may not be altered, amended, or modified in any
respect or particular whatsoever, except by a writing duly executed by all of
the Parties.

14. Entire Agreement. This Agreement sets forth the entire understanding of the
Parties with respect to the transactions contemplated hereby, supersedes all
prior discussions, understandings, agreements and representations, and shall not
be modified or affected by any offer, proposal, statement or representation,
oral or written, made by or for any Party in connection with the negotiation of
the terms hereof.

 

6



--------------------------------------------------------------------------------

15. Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed simultaneously in multiple counterparts, each of which shall be deemed
an original but all of which together shall constitute one and the same
instrument. This Agreement, any and all agreements and instruments executed and
delivered in accordance herewith, along with any amendments hereto or thereto,
to the extent signed and delivered by means of a facsimile machine or other
means of electronic transmission, shall be treated in all manner and respects
and for all purposes as an original signature, agreement or instrument and shall
be considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.

16. No Third Party Beneficiaries. Nothing herein expressed or implied is
intended or shall be construed to confer upon or give to any Person, other than
the Parties to this Agreement, any rights or remedies under or by reason of this
Agreement.

17. Necessary Actions. The Parties agree to take any and all actions and to
execute all such documents as may be reasonably required to implement this
Agreement.

18. Binding Nature. This Agreement shall be binding upon, and inure to the
benefit of, the Parties hereto and their respective successors and assigns.

19. Consultation with Counsel; Voluntary Execution. The Parties hereby
acknowledge and represent that they (a) have had the opportunity to consult with
competent and independent counsel of their own choosing and have obtained
relevant legal advice on the implications of this Agreement, (b) fully
understand the legal implications of their rights and responsibilities under
this Agreement, (c) have read, know, and understand completely the contents
hereof, and (d) have voluntarily executed this Agreement.

20. Severability. Should any one or more of the provisions of this Agreement be
determined to be invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of all remaining provisions nevertheless
shall remain effective and binding and shall not be affected or impaired
thereby.

21. Governing Law. This Agreement shall, in all respects, be governed by and
interpreted in accordance with the laws of the State of Florida.

22. Jurisdiction and Venue. The Bankruptcy Court shall retain jurisdiction over
the Parties to hear and determine any matters or disputes arising from or
related to this Agreement, and each of the Parties acknowledges and consents to
such jurisdiction.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

BIOVEST INTERNATIONAL, INC. By:   /s/ David Moser   Name: David Moser   Title:
Secretary CORPS REAL, LLC By:   /s/ Ronald E. Osman   Name: Ronald E. Osman  
Title: Manager PSOURCE STRUCTURED DEBT LIMITED By:  

PSource Capital Ltd,

its investment consultant

  By:   /s/ Soondra Appavoo   Name:   Soondra Appavoo   Title:   Authorized
Signatory VALENS U.S. SPV I, LLC By:  

Valens Capital Management, LLC,

its investment manager

  By:     /s/ Patrick Regan               Name: Patrick Regan  
            Title: Authorized Signatory VALENS OFFSHORE SPV I, LTD. By:  

Valens Capital Management, LLC,

its investment manager

  By:     /s/ Patrick Regan               Name: Patrick Regan  
            Title: Authorized Signatory VALENS OFFSHORE SPV II, CORP. By:  

Valens Capital Management, LLC,

its investment manager

  By:     /s/ Patrick Regan               Name: Patrick Regan  
            Title: Authorized Signatory

 

8



--------------------------------------------------------------------------------

LAURUS MASTER FUND LTD.

(In Liquidation)

By:   /s/ Patrick Regan   Name: Patrick Regan   Title: Authorized Signatory
ERATO CORP. By:   /s/ Patrick Regan   Name: Patrick Regan   Title: Authorized
Signatory LV ADMINISTRATIVE SERVICES, INC. By:   /s/ Patrick Regan   Name:
Patrick Regan   Title: Authorized Signatory

 

9